Electronically Filed
                                                    Supreme Court
                                                    SCWC-XX-XXXXXXX
                                                    15-NOV-2018
                                                    07:50 AM




                         SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII



                        STATE OF HAWAII,
                 Respondent/Plaintiff-Appellee,

                               vs.

                      IOSEFA MEAFUA PASENE,
                 Petitioner/Defendant-Appellant,

                               and

               ZORRO R. RYE, aka Zorro Ramon Rye,
                      Respondent/Defendant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CR. NO. 09-1-0472)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
   and Circuit Judge Viola, in place of Pollack, J., recused)


          Petitioner/Defendant-Appellant Iosefa Meafua Pasene’s

application for writ of certiorari filed on October 1, 2018, is

hereby accepted, and will be scheduled for oral argument.   The
parties will be notified by the appellate clerk regarding

scheduling.

          DATED:   Honolulu, Hawaii, November 15, 2018.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Michael D. Wilson

                                /s/ Matthew J. Viola




                                 2